TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00114-CV



                                    Robert Emrich, Appellant

                                                  v.

             Federal National Mortgage Association a/k/a Fannie Mae, Appellee


             FROM THE COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY
         NO. 14-0668-C, HONORABLE ROBERT UPDEGROVE, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Robert Emrich filed his notice of appeal on February 19, 2015. That day,

we notified him that he was required to make a written request and arrangements to pay for the

clerk’s record and the reporter’s record within ten days from his receipt of our letter. The clerk’s

record from the trial court was due to be filed in this Court on April 13.

               On June 4, this Court notified Emrich that no clerk’s record had been filed due to his

failure to pay or make arrangements to pay the fee for preparing the clerk’s record. The Court’s

notice requested that Emrich make arrangements for the clerk’s record and submit a status report

regarding this appeal by June 15. In addition, the notice informed Emrich that his appeal was subject

to dismissal if he did not comply with our instructions. To date, Emrich has not filed a status report

or otherwise responded to this Court’s notice, and the clerk’s record has not been filed.
               If the trial court’s clerk fails to file the clerk’s record due to appellant’s failure to pay

or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court may

dismiss the appeal for want of prosecution unless the appellant was entitled to proceed without

payment of costs. Tex. R. App. P. 37.3(b). In this case, Emrich has not established that he is entitled

to proceed without payment of costs, see Tex. R. App. P. 20.1 (providing procedure for establishing

indigence on appeal), and he has failed to pay or make arrangements to pay the clerk’s fee for

preparing the clerk’s record. We therefore dismiss the appeal for want of prosecution. See Tex. R.

App. P. 42.3(b).



                                                __________________________________________

                                                Cindy Olson Bourland, Justice

Before Justices Puryear, Pemberton, and Bourland

Dismissed for Want of Prosecution

Filed: June 19, 2015




                                                    2